
	

114 SJ 10 IS: Disapproving the action of the District of Columbia Council in approving the Reproductive Health Non-Discrimination Amendment Act of 2014.
U.S. Senate
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		114th CONGRESS
		1st Session
		S. J. RES. 10
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2015
			Mr. Cruz (for himself and Mr. Lankford) introduced the following joint resolution; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		JOINT RESOLUTION
		Disapproving the action of the District of Columbia Council in approving the Reproductive Health
			 Non-Discrimination Amendment Act of 2014.
	
	
 That the Congress disapproves of the action of the District of Columbia Council described as follows: The Reproductive Health Non-Discrimination Amendment Act of 2014 (D.C. Act 20–593), signed by the Mayor of the District of Columbia on January 23, 2015, and transmitted to Congress pursuant to section 602(c)(1) of the District of Columbia Home Rule Act on March 6, 2015.
		
